Case 4:18-cv-03985 Document 153 Filed on 11/17/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 17, 2020
                                                                              David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

        JAYLA ALLEN, et al,   §           CIVIL ACTION NO.
                  Plaintiffs, §           4:18-cv-03985
                              §
                              §
            vs.               §           JUDGE CHARLES ESKRIDGE
                              §
                              §
        WALLER COUNTY, et al, §
                 Defendants. §

                                   ORDER

            Trial of this action concluded on October 15, 2020. The
       parties were that day ordered to file a joint status report on the
       potential for settlement by November 16, 2020. They have
       requested a settlement conference before Magistrate Judge Jason
       B. Libby of the Southern District of Texas, Corpus Christi
       Division.
            This case is REFERRED to United States Magistrate Judge
       Jason B. Libby for a settlement conference. The Magistrate Judge
       will determine a mutually convenient date and will contact the
       parties regarding requisite procedure and preparation. He is also
       given the authority to modify the deadline for conference as
       necessary.
            The Court commends the parties on their good-faith efforts
       in this regard.
            SO ORDERED.
           Signed on November 17, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
